NOTICE
This Order was filed under
                                    2022 IL App (4th) 210509-U                        FILED
Supreme Court Rule 23 and is                                                     September 14, 2022
                                           NO. 4-21-0509                             Carla Bender
not precedent except in the
                                                                                 4th District Appellate
limited circumstances allowed
                                   IN THE APPELLATE COURT                              Court, IL
under Rule 23(e)(1).

                                           OF ILLINOIS

                                        FOURTH DISTRICT


  THE PEOPLE OF THE STATE OF ILLINOIS,                        )      Appeal from the
             Plaintiff-Appellee,                              )      Circuit Court of
             v.                                               )      Vermilion County
  SEYON HAYWOOD,                                              )      No. 17DT54
             Defendant-Appellant.                             )
                                                              )      Honorable
                                                              )      Charles D. Mockbee IV,
                                                              )      Judge Presiding.



                  JUSTICE TURNER delivered the judgment of the court.
                  Justices Harris and Zenoff concurred in the judgment.

                                              ORDER
 ¶1      Held: The trial court did not err in denying defendant’s motion to suppress evidence.

 ¶2               After a May 2021 jury trial, defendant, Seyon Haywood, was found guilty of

 driving under the influence (DUI) (625 ILCS 5/11-501 (West 2020)), and the trial court

 sentenced him to 18 months’ probation. Defendant appeals, arguing the court erred by denying

 his motion to suppress evidence obtained when he allegedly was unlawfully seized by the police.

 According to defendant, the arresting officer lacked a reasonable, articulable suspicion to initiate

 the stop. We affirm.

 ¶3                                      I. BACKGROUND

 ¶4               In May 2017, defendant was charged via a citation and complaint with one count

 of DUI (625 ILCS 5/11-501(a)(2) (West 2016)). In the sworn report attached to the citation and
complaint, the arresting officer alleged he observed the following grounds to believe defendant

violated the DUI statute: “Failure to signal when required, odor of alcoholic based beverages on

breath, admitted to drinking, [bloodshot] eyes.”

¶5                                A. Motion to Suppress Evidence

¶6             In March 2020, defendant filed a motion to suppress evidence. In the motion,

defendant alleged he was denied his constitutional right to be free from unreasonable searches

and seizures (U.S. Const., amend. IV) because law enforcement lacked a sufficient basis to

initiate the traffic stop leading to defendant’s arrest. Specifically, defendant alleged the arresting

officer’s stated reason for the traffic stop was “directly contradicted by the dash camera video

footage.” Accordingly, defendant argued, any evidence obtained as a result of the allegedly

illegal stop should be excluded from evidence in this case.

¶7             In January 2021, the trial court held a hearing on defendant’s motion to suppress.

Defendant first called Officer Kyle Butcher, who testified as follows. On May 26, 2017, at

around 1 a.m., Officer Butcher was on duty with the Danville Police Department driving

northbound on Harmon Avenue in a patrol car. Officer Butcher observed a silver Chevrolet

Malibu turn onto Harmon in the same direction he was traveling. Officer Butcher claimed the

driver of the Chevrolet, who he later identified as defendant, failed to signal at least one hundred

feet prior to turning onto Harmon. Officer Butcher agreed this turn was not recorded by his

dashboard camera and the turn signal was on the opposite side of the car from Officer Butcher’s

vantage point. Despite this observation, Officer Butcher did not pursue defendant at that time.

¶8             Officer Butcher continued in the same direction behind defendant’s car until West

Fairchild Street, where he observed defendant turn right. Officer Butcher later turned right onto

West Woodbury Street, and defendant made another right onto Robinson Street traveling




                                                 -2-
southbound. Officer Butcher encountered defendant at the intersection of Robinson and

Woodbury, where he observed defendant’s car’s rear registration light was not illuminated. At

this point, Officer Butcher initiated a traffic stop. Defendant then played the video footage from

Officer Butcher’s dashboard camera, which was later identified as Defendant’s Exhibit A and

admitted into evidence.

¶9             Officer Butcher agreed the video footage was a true and accurate representation of

what he observed that night, “other than the parts [he previously stated] were not included on it,”

i.e.—the first turn. In the video, at the beginning of the stop, Officer Butcher can be heard

informing defendant his rear registration light is out. When prompted by the court, Officer

Butcher testified the rationale for the stop was “the totality of the circumstances,” including

(1) defendant’s failure to signal prior to turning onto Harmon, (2) defendant’s rear registration

light not being illuminated, and (3) defendant turning to travel southbound on Robinson when he

had previously been traveling northbound. When asked about the quality of the video, Officer

Butcher testified it was “very poor compared to how [his] eyes actually are during the night.”

While not clear in the video, Officer Butcher testified he was able to determine with his eyes

defendant’s rear registration light was not illuminated and any light in that area depicted in the

video was simply “reflect.”

¶ 10           Defendant introduced Exhibit D1, a still photograph of defendant’s car taken from

Officer Butcher’s dashboard camera video footage of the stop, which was admitted into

evidence. Exhibit D2, which was also admitted, was prepared by defense counsel and depicted

“zoomed in” images of defendant’s car from Exhibit D1. The quality of Exhibits D1 and D2 is

dark, grainy, and blurred. In the images, defendant’s license plate is obscured by a solid swath of

light spanning the length of the rear of defendant’s car between the taillights.




                                                -3-
¶ 11           Defendant argued Officer Butcher lacked a reasonable articulable suspicion to

stop defendant because defendant’s alleged failure to signal prior to turning on Harmon was not

captured on the dashboard camera footage and the officer “was not in a position from [hundreds]

of feet away to be able to make a determination *** as to whether or not [defendant] failed to

signal within 100 feet of that intersection.” Defendant emphasized the failure to signal was not

even the officer’s initial basis for the stop. Instead, Officer Butcher did not decide to pull

defendant over until he encountered defendant at the intersection of Woodbury and Robinson

and claimed to observe the rear registration light was not illuminated. Finally, defendant argued

Officer Butcher was clearly “mistaken” regarding the registration light, as the dashboard camera

footage showed the light was illuminated. Accordingly, defendant asserted there was no

reasonable basis for the stop, and any evidence obtained from the stop should be suppressed.

¶ 12           The trial court denied defendant’s motion. The court rejected defendant’s theory

Officer Butcher would not have been able to observe defendant’s failure to signal based upon the

distance between his patrol car and defendant’s car. The court reasoned because Officer Butcher

included defendant’s alleged failure to signal before turning on Harmon in his original arrest

report, it had “been his recollection from the get-go” and was a valid basis to stop defendant. The

court added the fact Officer Butcher let defendant go initially “doesn’t diminish the occurrence”

and it was not until he crossed paths with defendant the second time that he effected the stop

based upon the registration light issue.

¶ 13                                  B. Defendant’s Jury Trial

¶ 14           In May 2021, defendant’s case proceeded to a jury trial. At the beginning of trial,

defendant requested to represent himself, which the trial court allowed after admonishing

defendant. The court appointed defendant’s previous attorney as standby counsel.




                                                 -4-
¶ 15           The State called Officer Butcher as its sole witness. Officer Butcher testified

substantially in conformity with his testimony at the suppression hearing, noting he stopped

defendant’s car around 1 a.m. on May 26, 2017. Officer Butcher testified he observed

defendant’s failure to signal before turning onto Harmon and that defendant’s registration light

was out. Officer Butcher testified he found it unusual defendant turned around and began

traveling in the opposite direction after he first observed him turn onto Harmon.

¶ 16           After stopping defendant, Officer Butcher observed defendant drop his insurance

card and struggle to remove his driver’s license from his wallet when prompted. Officer Butcher

testified he noticed defendant’s eyes were “glassy” and “bloodshot,” and his breath smelled of

alcohol. Defendant admitted to drinking two beers that evening. Based on Officer Butcher’s

observations, he believed defendant may have been intoxicated and asked defendant to exit his

car. Officer Butcher then conducted “preliminary assessments” to determine if defendant was

impaired. When asked to count backwards from 69 to 42, defendant counted “down past 42 to

40” and “went up and back down again where he again passed 42.” When asked to state the

alphabet from E to R, defendant stated the entire alphabet from A to Z.

¶ 17           Officer Butcher then conducted three standard field sobriety tests: the horizontal

gaze nystagmus (HGN), the walk-and-turn, and the one-leg stand. During the HGN test, Officer

Butcher observed “a lack of smooth pursuit” in both of defendant’s eyes, as well as “sustained

nystagmus”—i.e., involuntary jerking of the eyes. Officer Butcher testified the observation of

four HGN test clues amounted to a “significant indicator of consumption of alcohol,” and

defendant displayed six clues. During the one-leg stand, defendant “put his foot down twice” and

“lifted his arm for balance,” which were two further indicators of impairment. Finally, during the

walk-and-turn test, defendant “fell off balance before starting,” “stepped off line on his first nine




                                                -5-
steps,” and “miss[ed] heel to toe,” which were three further indicators of impairment. Officer

Butcher then arrested defendant and took him to the public safety building, where defendant

declined to take a breathalyzer test.

¶ 18           The State introduced the video footage from Officer Butcher’s dashboard camera,

which was admitted into evidence. During cross-examination, defendant introduced the

blown-up photograph of the registration light on his car, which was previously admitted at the

suppression hearing as Exhibit D2. Following Officer Butcher’s testimony, the State rested, and

defendant moved for a directed verdict. The trial court denied the motion. Defendant presented

no evidence, and following closing arguments, the jury found defendant guilty of DUI.

¶ 19           Defendant filed a motion for a new trial, arguing, inter alia, the trial court erred

when it denied his motion to suppress evidence. The trial court denied defendant’s motion and

sentenced him to 18 months’ probation. The court further ordered defendant to complete (1) an

alcohol evaluation and treatment and (2) 200 hours of community service.

¶ 20           On September 7, 2021, defendant filed a notice of appeal in sufficient compliance

with Illinois Supreme Court Rule 606 (eff. Mar. 12, 2021). Accordingly, this court has

jurisdiction of defendant’s appeal under Illinois Supreme Court Rule 603 (eff. Feb. 6, 2013).

¶ 21                                        II. ANALYSIS

¶ 22           On appeal, defendant argues the trial court erred when it denied his motion to

suppress. Specifically, defendant argues Officer Butcher’s belief defendant had committed a

traffic violation was “mistaken,” and he therefore lacked reasonable suspicion to stop defendant.

We disagree.

¶ 23                                    A. Searches and Seizures




                                                 -6-
¶ 24             A citizen has the right to be free from unreasonable searches and seizures under

both the United States and Illinois Constitutions. U.S. Const., amends. IV, XIV; Ill. Const. 1970,

art. I, § 6. “The cornerstone of the fourth amendment is reasonableness, which seeks to balance

the interest in according discretion in enforcing the law for the community’s protection and

safeguarding against invasions of citizens’ privacy.” People v. Hill, 2020 IL 124595, ¶ 19, 162

N.E.3d 260. Under the fourth amendment to our federal constitution, reasonableness normally

requires a warrant supported by probable cause. People v. Love, 199 Ill. 2d 269, 275, 769 N.E.2d

10, 14 (2002).

¶ 25             Our supreme court has stated:

                        “Pursuant to Terry, a police officer may conduct a brief, investigatory stop

                 of a person where the officer reasonably believes that the person has committed,

                 or is about to commit, a crime. [Terry v. Ohio, 392 U.S. 1, 22 (1968).] The officer

                 must have a ‘reasonable, articulable suspicion’ that criminal activity is afoot.

                 [Citation.] Although ‘reasonable, articulable suspicion’ is a less demanding

                 standard than probable cause, an officer’s suspicion must amount to more than an

                 ‘inchoate and unparticularized suspicion or “hunch” ’ of criminal activity.

                 [Citation.] The investigatory stop must be justified at its inception, and the officer

                 must be able to point to specific and articulable facts which, taken together with

                 rational inferences from those facts, reasonably warrant the governmental

                 intrusion upon the constitutionally protected interests of the private citizen.

                 [Citation.] In judging the officer’s conduct, we apply an objective standard and

                 consider, ‘would the facts available to the officer at the moment of the seizure or

                 the search “warrant a man of reasonable caution in the belief” that the action




                                                  -7-
               taken was appropriate?’ ” People v. Timmsen, 2016 IL 118181, ¶ 9, 50 N.E.3d

               1092.

The standard established in Terry has been codified into Illinois law at section 107-14 of the

Code of Criminal Procedure of 1963 (725 ILCS 5/107-14 (West 2020)).

¶ 26           “Stopping a vehicle and detaining its occupants constitutes a seizure under the

fourth amendment to the United States Constitution.” People v. Wofford, 2012 IL App (5th)

100138, ¶ 22, 969 N.E.2d 383. Generally, “[a] stop based on an officer’s observation of a traffic

violation is valid at its inception.” People v. Simpson, 2015 IL App (1st) 130303, ¶ 26, 29 N.E.3d

546. As relevant to the issues presented here, section 11-804(b) of the Illinois Vehicle Code

(Vehicle Code) (625 ILCS 5/11-804(b) (West 2020)) requires “[a] signal of intention to turn

right or left, change lanes, otherwise turn a vehicle *** must be given continuously during not

less than the last 100 feet traveled by the vehicle within a business or residence district.” The

Vehicle Code further requires “[e]ither a tail lamp or a separate lamp shall be so constructed and

placed as to illuminate with a white light a rear registration plate.” 625 ILCS 5/12-201(c) (West

2020).

¶ 27           When reviewing the denial of a defendant’s motion to suppress evidence, this

court applies a two-part standard of review. Timmsen, 2016 IL 118181, ¶ 11. A trial court’s

factual findings will only be disturbed if they are against the manifest weight of the

evidence. Timmsen, 2016 IL 118181, ¶ 11. “ ‘A finding is against the manifest weight of the

evidence only if the opposite conclusion is clearly evident or if the finding itself is unreasonable,

arbitrary, or not based on the evidence presented.’ ” People v. Mott, 389 Ill. App. 3d 539, 543,

906 N.E.2d 159, 163 (2009) (quoting People v. Deleon, 227 Ill. 2d 322, 332, 882 N.E.2d 999,

1005 (2008)). We accord great deference to the trial court’s factual and credibility




                                                -8-
determinations, as the court is in a better position to judge the credibility of the witnesses. People

v. Nolan, 59 Ill. App. 3d 177, 186, 375 N.E.2d 445, 452 (1978). However, we apply a de novo

standard of review to the trial court’s ultimate legal conclusion to deny the motion to suppress.

Timmsen, 2016 IL 118181, ¶ 11.

¶ 28                                    B. Defendant’s Case

¶ 29                                    1. Failure to Signal

¶ 30           First, we disagree with defendant’s assertion Officer Butcher could not have

observed defendant’s failure to signal before turning onto Harmon. Defendant notes his turn

signal, if activated, “would have been on the opposite side of the car from Butcher’s line of sight

as he was traveling down Harmon.” However, this does not foreclose the possibility Officer

Butcher could have observed defendant’s alleged failure to signal through the use of the various

mirrors on his patrol car or through a change in his vantage point as he traveled through the

intersection. Also, the fact the turn occurred on a residential street lined with trees and parked

cars would not have necessarily obstructed Officer Butcher’s view of defendant’s car.

¶ 31           While these facts impacted the credibility and weight to be assigned to Officer

Butcher’s testimony, they did not render the officer’s version of events impossible or

improbable. Moreover, the trial court was in the best position to observe Officer Butcher’s

demeanor and found his testimony to be credible and consistent throughout the proceedings.

Nolan, 59 Ill. App. 3d at 186.

¶ 32           We find the court’s determination Officer Butcher observed defendant’s failure to

signal prior to turning on Harmon was not against the manifest weight of the evidence, and this

observation constituted reasonable suspicion to stop defendant. Simpson, 2015 IL App (1st)




                                                -9-
130303, ¶ 26 (“A stop based on an officer’s observation of a traffic violation is valid at its

inception.”).

¶ 33                                    2. Registration Light

¶ 34            Second, assuming arguendo Officer Butcher could not have observed defendant’s

car’s signal light, we disagree with defendant’s assertion Officer Butcher would have lacked

reasonable suspicion to stop defendant because the officer “mistakenly” believed defendant’s

registration light to be out.

¶ 35            Defendant contends Exhibits D1 and D2—the still photographs of defendant’s car

taken from Officer Butcher’s dashboard camera—established defendant’s registration light was

not, in fact, out. We disagree. First, the quality of the photographs was poor, as they appeared

dark, grainy, and blurred. The area around defendant’s license plate is obscured by a strip of light

spanning between the taillights. This makes it virtually impossible to determine, from the

photograph alone, whether the registration light itself was illuminated, or if the plate was

illuminated by the reflection of defendant’s taillights, Officer Butcher’s patrol car’s lights, or

some combination of the two. Officer Butcher specifically testified he was able to distinguish

between an illuminated registration light and “reflect” and informed defendant his registration

light was out during the stop. Once again, the trial court was in the best position to observe

Officer Butcher’s demeanor, and the court found his testimony regarding defendant’s registration

light to be credible. See Nolan, 59 Ill. App. 3d at 186.

¶ 36            Moreover, “a police officer’s objectively reasonable mistake, whether of fact or

law, may provide reasonable suspicion necessary to justify a traffic stop.” People v. Theus, 2016

IL App (4th) 160139, ¶ 27, 64 N.E.3d 61. Even assuming Officer Butcher was mistaken, we find

nothing in the record supporting a finding his mistake was objectively unreasonable.




                                                - 10 -
¶ 37           We conclude the court’s determination Officer Butcher observed defendant’s

registration light was not illuminated was not against the manifest weight of the evidence as the

opposite conclusion is not clearly apparent. Thus, the officer’s observation pertaining to

defendant’s taillight constituted reasonable suspicion to stop defendant’s vehicle.

¶ 38                                  3. Change in Direction

¶ 39           Because we find Officer Butcher had two bases to support a reasonable suspicion

to stop defendant’s vehicle, we need not address defendant’s argument that his “changing

direction” could not have properly been considered as a reason for the stop. Accordingly, we

conclude the trial court’s denial of defendant’s motion to suppress evidence was proper and

affirm the trial court’s judgment.

¶ 40                                   III. CONCLUSION

¶ 41           For the reasons stated, we affirm the Vermilion County circuit court’s judgment.

¶ 42           Affirmed.




                                               - 11 -